Citation Nr: 0114407	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-03 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for cause of the 
veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 1991 & 
Supp. 2000).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
December 1945.  He died in August 1999.  The appellant is the 
veteran's widow.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied service connection for the cause 
of death, entitlement to DIC under the provisions of 38 
U.S.C.A. § 1318, eligibility to Dependents' Educational 
Assistance under 38 U.S.C.A. chapter 35, and entitlement to 
accrued benefits. 

At the RO hearing the issues on appeal were clarified to 
include only entitlement to service connection for the cause 
of death and entitlement to DIC under the provisions of 38 
U.S.C.A. § 1318.

REMAND

There has been a significant change in the law during the 
pendency of this appeal. The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter, "VCAA"), eliminated the concept of a well-
grounded claim and redefined the obligations of the VA with 
respect to the duty to assist. This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date. See VCAA, § 7, subpart 
(a); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time. See Bernard v. Brown, 4 Vet. App. 384 (1993).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The appellant believes that stress related to the service-
connected anxiety with major depressive disorder caused the 
veteran's hypertension to result in renal failure and an 
aortic aneurysm.  She reported that the veteran had been on 
medications for high blood pressure, anxiety, and depression. 
She also believes that the service-connected back disability 
predisposed him to falls. The appellant contends that the 
veteran bled internally due to a fall in the bathtub the week 
before his death. The appellant, as a lay person, is 
competent to offer testimony as to symptoms. However, she is 
not qualified to offer a medical opinion as to the causation 
or etiology of the condition that resulted in the death of 
the veteran. See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). The VCAA 
provides that where an opinion or medical examination is 
required to make a decision on a claim, a remand is required. 
See also 38 C.F.R. § 19.9 (2000).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death. See 38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2000). In order to constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death. 
See 38 C.F.R. § 3.312(b). To be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death. See 38 C.F.R. § 
3.312(c)(1). If the service-connected disability affected a 
vital organ, consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases. See 38 C.F.R. § 3.312(c)(2). 

The Certificate of Death reflects that the veteran died at 
age 75 in August 1999 at Valley Hospital where he was an 
inpatient. The immediate cause of death was septic shock due 
to, or as a consequence of post-surgical septicemia, due to, 
or as a consequence of aortic aneurysm repair.  A significant 
condition contributing to death but not resulting in the 
underlying causes listed above was renal failure.  An autopsy 
was not performed.  The terminal hospital records from Valley 
Hospital have yet to be associated with the claims folder. 
The Board is of the opinion that these records should be 
obtained as they may reflect the veteran's physical and 
mental status at the time of his final hospitalization. 

At the time of his death, the veteran was service-connected 
for residuals of lumbosacral injury, severe degenerative 
joint/disc disease with left sciatica radiculopathy, 
evaluated as 60 percent disabling and anxiety reaction with 
major depressive disorder evaluated as 30 percent disabling. 

A review of the service medical records reflects that the 
veteran sustained the back injury in a mine explosion in 
February 1945.  In April 1945, he was treated for 
psychoneurosis, anxiety state, mild.  In September 1947, the 
veteran filed a claim for service connection for heart 
palpitations.  He claimed treatment in 1945 as a result of 
combat.  See 38 U.S.C.A. § 1154 (West 1991).  The report of 
examination completed for separation from service dated in 
December 1945 reflects that the cardiovascular system was 
evaluated as normal.  In brief, a separate examination also 
dated in December 1945 to rule out cardiac pathology 
reflects, inter alia, a diagnosis of neurocirculatory 
asthenia.  Examination of the abdomen revealed no masses or 
tenderness.  There was slight tympany across the upper 
abdomen. Fluoroscopy revealed that the heart was not enlarged 
and was of fairly normal contour, although on inspiration 
there was some loss of waist line along the left border. The 
electrocardiogram reflected a normal sinus rhythm with 
abnormalities - notching and slurring of QRS-3. The test was 
interpreted as normal. 

A medical certificate dated in February 1949 refers to vague 
epigastric discomfort, palpitations and belching. The 
physician noted that there were no definite objective 
findings.  The diagnoses were pylorospasm and possible peptic 
ulcer.  He recommended a GI series.  In March 1949, a special 
neuropsychiatric examination discussed heart palpitations and 
other somatic complaints in context with psychoneurosis and 
anxiety reaction.  

An x-ray of the lumbosacral spine dated in November 1978 
reflects marked arteriosclerotic calcification of the 
abdominal aorta and common iliac vessels anterior to the 
lumbar axis but no gross dilatation or aneurysm visualized in 
spite of the fairly complete outline of the abdominal aorta 
by the calcific margin.  The February 1979 compensation and 
pension examination reflects that the veteran had not had 
palpitations for years.  An October 1982 chest x-ray reflects 
that the heart was normal size and the lungs were clear.  The 
January 1983 lumbosacral spine x-ray and CT scan reflect, 
inter alia, aortic calcifications in the abdominal aorta and 
the iliac vessels.  Treatment records dated from May 1983 to 
November 1984 reflect, inter alia, that the veteran medicated 
chronic back pain that was increased by standing and walking, 
and that he walked with a limp.  The November 1984 entry 
reflects that the pain radiated to the left leg from the 
lumbar area and that the veteran was nervous.  VA treatment 
records dated in March 1986 indicate that there was a 
significant increase in the veteran's blood pressure since 
December 1985.  The plan was to check etiology.  The veteran 
was started on Dyazide.  A July 1986 entry reflects that the 
blood pressure was apparently stable.  The veteran was 
started on Robaxin for lumbar myalgias. 

The report of the September 1986 VA examination for 
compensation and pension purposes reflects that the veteran 
reported that he was unable to work because of muscle spasms, 
severe pain at the base of his spine, and that he was unable 
to sit for any length of time.  The VA authorized psychiatric 
examination dated in September 1986 reflects that the 
veteran's back had been hurting a lot and that he had not 
been active lately because of back pain.  The VA authorized 
orthopedic examination dated in September 1986 reflects that 
the veteran had difficulty getting in and out of bed because 
of back pain and left sciatica.  The x-ray of the lumbar 
spine revealed extensive atheromatous calcification of the 
aorta, marked L5-S1 disc space narrowing, and degenerative 
arthritic changes from L1 to L4.  

VA treatment records dated in July 1998 reflect that the 
veteran was evaluated for severe back pain and balance 
problems.  He was hospitalized for unstable angina in 
September 1998.  Inpatient records reflect chest pain of 
"?" etiology, hypertension, cancer of the prostate with 
metastasis, first degree AV block, and bigeminy/ frequent 
PVC's. The veteran reported having to sleep sitting up.  The 
discharge diagnoses were atypical chest pain, history of 
prostate cancer, low back pain of undetermined etiology, 
congestive heart failure, and cardiomegaly.  The report of 
chest x-ray dated in September 1998 reflects that the cardiac 
silhouette remained normal.  There appeared to be moderate 
dilatation of the colon with interposition of the right 
hemicolon with the dome of the liver in the right 
hemidiaphragm.  An echocardiogram report reflects 
hypertrophic cardiomyopathy with an outflow obstruction.  
Other VA records dated in October and December 1998 reflect 
depression, chronic low back pain, falling spells attributed 
to back pain, and that the veteran sustained minor injuries 
and abrasions during falls. 

The report of the February 1999 VA spine examination for 
compensation and pension purposes reflects that the veteran 
experienced constant pain evaluated as 8 on a scale of 1 to 
10 with 10 being the most severe.  He fell frequently. He sat 
most of the day and left home rarely.  The veteran had pain 
with all movements and 3+ muscle spasms bilaterally in the 
paraspinalis muscles.  The objective findings revealed that 
the veteran was very unsteady/ extremely weak and unable to 
stand for more than a few minutes without having to sit or 
walk.  The musculature of the back was somewhat atrophied.  
The diagnoses were severe degenerative joint/disc disease of 
the lumbosacral spine with left sciatica radiculopathy and 
aneurysm of the abdominal aorta.  A February 1999 x-ray 
report of the lumbosacral spine from Insight Mountain 
Diagnostics reflects, inter alia, degenerative changes and 
heavily calcified distal abdominal aortic aneurysm.  
Additional evaluation was recommended to rule out metastatic 
disease. 

In brief, a VA authorized psychiatric examination by Dr. G.S. 
dated in April 1999 reflects that the veteran suffered from 
anhedonia for several months.  The veteran had a poor 
appetite.  He fatigued easily, had decreased concentration, 
and insomnia. The physician noted that the veteran met 
criterion C for generalized anxiety disorder and that his 
symptoms seemed better accounted to major depressive disorder 
as he had many neurovegetative symptoms of depression.  

VA treatment records dated in June and July 1999 reflect that 
the veteran had fallen 5 weeks earlier and fractured his 
ribs.  He had back and knee pain. He complained of occasional 
dizziness.  He sat up on the side of the bed most of the 
night. He had problems with right arm graps (sic).  The 
record reflects that the veteran's wife thought he had had a 
stroke.  The veteran reported his pain intensity to be 7 on a 
scale of 1 to 10.  The July 1999 entries by the nursing and 
social work staff reflect that Dr. J.C. examined the veteran.  
There is no record of that examination in the claims folder.  
The Board is of the opinion that another attempt should be 
made to obtain the medical treatment notes dated in July 1999 
as these records may be material. 

A December 1999 statement from the veteran's primary VA 
physician, Dr. J.C., reflects that the veteran had been under 
his care since 1993 and that the veteran's general condition 
progressively worsened up to the time of surgery which 
probably contributed to his death.  In this regard, the Board 
emphasizes that there are few records, which detail the 
status of the veteran's health immediately preceding the 
reported surgical procedure.  Therefore, the RO should 
request VA inpatient and outpatient treatment records for the 
period from January to May 1999.  Moreover, the RO should 
ascertain at what medical facility the abdominal aorta repair 
was performed and associate those records with the claims 
file. 

The Board has determined after reviewing the record that an 
etiological opinion is required to resolve whether the 
service-connected residual of lumbosacral injury, severe 
degenerative joint/disc disease with left sciatica 
radiculopathy, and or the service-connected anxiety reaction 
with major depressive disorder were of such severity that 
they resulted in debilitating effects and a general 
impairment of health to an extent that would render the 
veteran materially less capable of resisting the effects of 
other diseases causing death. See VCAA, § 3(a) (to be 
codified as amended at 38 U.S.C. § 5103).  Based on the 
appellant's contentions relating the veteran's psychiatric 
disorder to his heart and stomach conditions when considered 
in context with examinations dated in 1945, 1949, and 1998 
that reflect palpitations and psychic stress, the Board is 
also of the opinion that the development of the record should 
include the applicability of VBA Fast Letter 01-05 (January 
16, 2001), Relationship of PTSD or Stress to Cardiovascular 
Disorders. Id.  

As for entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318, it was noted in Wingo v. West, 11 Vet. App. 307 
(1998) that section 3.22(a) provides that a survivor is 
entitled to section 1318 DIC where the veteran for any reason 
was not in receipt of, but would have been entitled to 
receive compensation at the time of death for a service-
connected disablement that was continuously rated totally 
disabling for the ten years preceding death.  38 C.F.R. § 
3.22(a).  The decision noted that to limit a survivor's 
section 1318 DIC claim to a showing of CUE in a prior VA 
adjudication would impermissibly deprive a survivor of a 
claim where the deceased veteran had never obtained an 
adjudication during his or her lifetime.  

Further, the law and regulation give the survivor the right 
to attempt to demonstrate that the veteran hypothetically 
would have been entitled to receive a different decision on a 
service-connection-related issue based on evidence in the 
veteran's claims file, or VA custody prior to the veteran's 
death, and the law then or subsequently made retroactively 
applicable.  According to this decision, section 1318 and its 
implementing regulation in § 3.22(a) allow the appellant to 
obtain a determination of whether the veteran hypothetically 
would have been entitled to receive an award of service 
connection.  Here it appears that that the veteran was found 
to be permanently and totally disabled for nonservice-
connected disability pension purposes from 1986.  The 1987 
rating decision referred to a nonservice-connected lower back 
disorder that the RO in 1999 apparently added as a component 
of a coexisting service-connected lumbosacral disability.

Benefits authorized by section 1318 of title 38 U.S.C., shall 
be paid to a deceased veteran's surviving spouse (see § 
3.54(c)(2)) or children in the same manner as if the 
veteran's death is service connected when the following 
conditions are met: (1) the veteran's death was not caused by 
his or her own willful misconduct; and (2) the veteran was in 
receipt of or for any reason (including receipt of military 
retired or retirement pay or correction of a rating after the 
veteran's death based on clear and unmistakable error) was 
not in receipt of but would have been entitled to receive 
compensation at the time of death for a service-connected 
disablement that either: (i) Was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 or more years immediately preceding death; or 
(ii) Was continuously rated totally disabling by a schedular 
or unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.  38 C.F.R. § 
3.22(a).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1. The RO should contact the appellant at 
her correct address and once again 
request that she provide the names, 
addresses and approximate dates of 
treatment for all health care 
providers, VA and non-VA, inpatient 
and outpatient, who may possess 
additional records referable to 
treatment received by the veteran for 
his disabilities.  Specifically, the 
RO is to request the records of 
hospitalization for the abdominal 
aortic aneurysm repair to include the 
history and physical, as well as the 
terminal hospital records from Valley 
Hospital dated in August 1999. After 
securing any necessary release, the RO 
should obtain these records. 

Additionally, the RO should request 
inpatient and outpatient treatment 
records from the Las Vegas VA 
Medical Center for the period from 
January to May 1999. Particularly, 
the RO must make another attempt to 
obtain Dr. J.C.'s July 1999 medical 
evaluation from the Las Vegas VA 
Medical Center. Note: the RO should 
contact the Health Information 
Management Section at the medical 
center.  See Dr. J.C.'s December 
1999 statement. 

2. Then, the RO must arrange for medical 
opinions by a cardiologist/ and a 
psychiatrist. A copy of this remand 
must accompany the claims file.  The 
cardiologist is requested to provide 
opinions, based on the medical 
evidence of record (e.g., service 
medical records, private and VA 
treatment records), and sound medical 
principles, regarding the following: 
(a) the known risk factors for the 
development of hypertension; (b) what 
role any risk factors played in the 
death of the veteran; (c) whether it 
is least as likely as not that the 
service-connected psychiatric disorder 
(e.g., anxiety reaction with major 
depressive disorder) combined with any 
other disorder including the service-
connected residuals of a lumbosacral 
injury to result in the veteran's 
death due to septic shock or any other 
diseases listed on the death 
certificate and why?  In the 
alternative, the cardiologist is 
requested to provide an opinion as to 
whether it is least as likely as not 
that the abdominal aortic aneurysm is 
related to any clinical findings 
documented in 1945 or 1949. 

The psychiatrist is requested to 
provide an opinion, based on the 
medical evidence of record (e.g., 
service medical records, private and 
VA treatment records), and sound 
medical principles, as to whether it 
is least as likely as not that the 
service-connected psychiatric disorder 
was of such severity that it resulted 
in debilitating effects and a general 
impairment of health to an extent that 
would render the veteran materially 
less capable of resisting the effects 
of other diseases causing death and 
why?  

All opinions expressed must be based 
on the evidence in the claims file. If 
for any reason an examiner is unable 
to provide a complete opinion, he 
should provide an explanation.  

3. The RO should then review the record 
and ensure that all the above actions 
have been completed in full. If any 
development is incomplete, appropriate 
corrective action should be taken. See 
Stegall v. West, 11 Vet. App. 268 
(1998). In particular, the RO should 
ensure that the new notification 
requirements and development 
procedures contained in sections 3 and 
4 of the VCAA (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) have been fully 
complied with and satisfied.  

4. The RO must then consider on a de novo 
basis the appellant's claims for 
service connection for the cause of 
the veteran's death and entitlement to 
DIC under the provisions of 38 U.S.C. 
§ 1318.  If the benefits sought on 
appeal remain denied, the appellant 
and her representative must be 
provided with a supplemental statement 
of the case. The supplemental 
statement of the case must contain 
notice of all relevant actions taken 
on the claim for benefits, to include 
a summary of the evidence and 
applicable law and regulations, not 
previously provided, pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified. The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO. See Kutscherousky v. West, 12 
Vet. App. 369  (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark J. Swiatek 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

